DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 4-8, and 10-15 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Atty. Grunberger on May 21, 2021 via email. 
The application has been changed as follows:

Claim 1, each of lines 8, 12, and 15: “performance” has been changed to -performing-.  
Claim 1, line 10: “during which deactivation” has been changed to -while the performing is deactivated-.  
 
Claim 7, line 2: “performance” has been changed to -performing-.  
Claim 8, line 2: “performance” has been changed to -performing-.  

Claim 10, each of lines 11, 14, and 17: “performance” has been changed to -performing-.  
Claim 10, line 12: “during which deactivation” has been changed to -while the performing is deactivated-.  
 
Claim 11, each of lines 12, 16, and 19: “performance” has been changed to -performing-.  
Claim 11, line 14: “during which deactivation” has been changed to -while the performing is deactivated-.  

Claim 13, line 1: “presence” has been changed to -a presence-.  
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, a method for operating a driver assistance system of a vehicle, the method comprising: recognizing an action by a driver of a vehicle that indicates an override intent of the driver, in response to recognition of the override intent, deactivating performing of interventions, wherein: the performing of the interventions remains deactivated by the deactivation after the action of the driver is completed until expiration of a predetermined time window, as recited in Claim 1. 
Claims 10 and 11 include language similar to that of Claim 1 and are allowable for reasons at least similar to those discussed above.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
 /ANTHONY R JIMENEZ/ Primary Examiner, Art Unit 2833